Citation Nr: 1114847	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-25 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold injury.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1951 to August 1953, to include service in Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2011 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 

The issue of entitlement to service connection for residuals of cold injury is addressed in the REMAND following the order section of this decision.


FINDING OF FACT

The Veteran has PTSD as a result of combat stressors during service.





CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010). 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).


On July 13, 2010, during the pendency of this claim, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has reported a number of PTSD stressors which occurred while he was serving in Korea.  First, the Veteran has reported that while he was serving in Korea he was afraid of getting wounded, stepping on a land mine, and other hazards of war.  The Veteran has reported that he felt lucky to have made it out of Korea uninjured.  Additionally, the Veteran has reported other stressors from his service in Korea, to include encountering land mines and "booby traps" while on patrol, being subjected to sniper fire, involvement in the post-mortem preparation and evacuation of bodies, and seeing dead and dismembered bodies.  The Veteran also reported that he lost three friends in Korea, two that had been high school friends and one that he had met when he began boot camp.  

The Board finds that as the Veteran expressed experiencing fear of hostile military activity while serving in Korea, the change in the regulation does apply to this case; however, the evidence currently of record does not show that a VA psychiatrist or psychologist has diagnosed the Veteran with PTSD.  While the Board could remand the case for the purpose of affording the Veteran a VA examination by a psychologist or psychiatrist, the Veteran is in his 80's, the Board has the Veteran to be credible in reporting his combat stressors, and the evidence currently of record is sufficient to grant his claim under the former criteria.  

In this regard the Board notes that the Veteran underwent a psychological evaluation by a private psychologist in August 2008.  The report of that examination shows that the Veteran meets the diagnostic criteria for PTSD and that his PTSD is at least in part due to the combat stressors that the Board has conceded.  There is no competent evidence indicating that the Veteran does not have PTSD related to his active service.  Accordingly, the Veteran is entitled to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for residuals of cold injury is decided.  

At his March 2011 hearing, the Veteran reported that he was exposed to extreme weather conditions while in active service and that he now experiences residual disability as a result of that exposure.  According to the Veteran, he was involved in cold weather training at USMC Pickle Meadow training center prior to his deployment to Korea.  According to research conducted by the Board, Pickle Meadow is the USMC mountain training center used for testing cold weather clothing, equipment, and human performance with a primary emphasis on enhancing overall combat skills and the ability to fight and win in mountain and cold weather environments.  There is a cold weather survival course at Pickle Meadow that is conducted in order to train marines in the fundamental skills that will enable them to survive in a winter mountainous environment.  According to available information, the training course is conducted in an austere and unpredictable environment.  

The Veteran also reported that he spent approximately one year serving in Korea, during which time he was exposed to extreme cold weather conditions.  A review of the Veteran's service personnel records (SPRs) shows that he arrived in Korea in April 1952 and departed from Korea in April 1953, which obviously includes one winter season.  

Based on the service described by the Veteran, the Board concedes that the Veteran was exposed to extreme cold weather conditions while he was in active service.  

Of record is a March 2011 letter from the Veteran's private podiatrist.  In that letter, Dr. F.K. reported that the Veteran was seen every 2 1/2 - 3 months for foot issues.  Dr. F.K. did not report the nature of the foot issues that the Veteran was treated for.  

In light of the Veteran's conceded in-service exposure to extreme cold weather conditions and the medical evidence of record indicating that he receives treatment for foot issues, the Board finds that the Veteran should be afforded a VA examination to determine the nature and extent of any residuals of cold injury that have been present during the period of this claim.

Additionally, a review of the record shows that the Veteran receives treatment at both the VA Medical Center and from private providers.  Treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center and private treatment notes.

2. Then, the Veteran should be afforded a VA cold injury protocol examination by a physician with sufficient expertise to determine the nature and extend of any residuals of cold injuries present during the pendency of this claim.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should address all areas of the Veteran's body that the Veteran claims sustained cold injuries in service.  With respect to each pertinent abnormality in the claimed areas of cold injury, the should provide an opinion as to whether there is a 50 percent or better probability that the abnormality is attributable to cold injury in service.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his reported exposure to extreme cold weather conditions at the USMC Pickle Meadow training center and during his service in Korea and with respect to his reported symptoms during and after service.

The supporting rationale for all opinions expressed must be provided.  

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for residuals of cold injury based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


